Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No.

  HOWARD COHAN

              Plaintiff,

  v.

  AURORA HOSPITALITY, LLC, a Delaware limited liability company,

              Defendant.


       PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


              Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

  of his Complaint for Declaratory and Injunctive Relief to remedy discrimination by Aurora

  Hospitality, LLC based on Plaintiff’s disability in violation of Title III of the Americans with

  Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation,

  28 C.F.R. Part 36:

                                       JURISDICTION AND VENUE

              1.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28

  U.S.C. § 1331, and 28 U.S.C. § 1343.

              2.      Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

  discrimination occurred in this district, and the property that is the subject of this action is in this

  district.

                                                  PARTIES

              3.      Plaintiff is a resident of Palm Beach County, Florida.



                                                       1
Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 2 of 7




          4.      Defendant is a limited liability company with its registered office located at 36

  South 18th Ave, Ste D, Brighton, CO 80601.

          5.      Upon information and belief, Defendant owns or operates “Embassy Suites

  Stapleton” whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                       FACTUAL ALLEGATIONS

          6.      Plaintiff incorporates the above paragraphs by reference.

          7.      Plaintiff is an individual with numerous disabilities, including severe spinal

  stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of

  the cervical spine with nerve root compromise on the right side, a non-union fracture of the left

  acromion, a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

  medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

  joint arthritis of the left thumb.

          8.      At the time of Plaintiff’s initial visit to Embassy Suites Stapleton (and prior to

  instituting this action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.

          9.      Plaintiff’s condition is degenerative and requires occasional use of mobility aids

  to assist his movement.

          10.     Plaintiff regularly travels to Colorado to visit friends and shop and has plans to

  return to Denver on May 13, 2019.

          11.     Plaintiff encountered barriers to access at the Facility which denied him full and

  equal access and enjoyment of the services, goods and amenities.

          12.     Plaintiff is a customer of Defendant and would return to the Facility in May if

  Defendant modifies the Facility and its policies and practices to accommodate individuals who



                                                     2
Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 3 of 7




  have physical disabilities, but he is deterred from returning due to the barriers and discriminatory

  effects of Defendant’s policies and procedures at the Facility.

          13.       Due to Plaintiff’s frequent travels, he also acts as a tester by inspecting Facilities

  for accessibility to advance the purpose of the ADA, the civil rights of disabled individuals, and

  to be certain that he can enjoy the same options and privileges to patronize places of public

  accommodation as non-disabled individuals without worrying about accessibility issues.

          14.       Plaintiff returns to every Facility after being notified of remediation of the

  discriminatory conditions to verify compliance with the ADA and regularly monitors the status

  of remediation.

                                COUNT I
           REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

          15.       Plaintiff incorporates the above paragraphs by reference.

          16.       This Court is empowered to issue a declaratory judgment regarding: (1)

  Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply with the provisions

  of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove architectural barriers at the Facility;

  and (4) Plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

          17.       Plaintiff seeks an order declaring that he was discriminated against on the basis of

  his disability.

                                  COUNT II
            REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

          18.       Plaintiff incorporates the above paragraphs by reference.




                                                       3
Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 4 of 7




         19.      Embassy Suites Stapleton is a place of public accommodation covered by Title III

  of the ADA because it is operated by a private entity, its operations affect commerce, and it is a

  hotel. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

         20.      Defendant is a public accommodation covered by Title III of the ADA because it

  owns, leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§

  12181(7), 12182(a); 28 C.F.R. § 36.104.

         21.      Architectural barriers exist which denied Plaintiff full and equal access to the

  goods and services Defendant offers to non-disabled individuals.

         22.      Plaintiff personally encountered architectural barriers on March 9, 2018, at the

  Facility located at 4444 Havana St, Denver, Colorado 80239:

               a. Restroom:

                      i. Providing grab bars of improper horizontal length or spacing as required

                         along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                         604.5.1 and 604.5.2.

                     ii. Failing to provide toilet paper dispensers in the proper position in front of

                         the water closet or at the correct height above the finished floor in

                         violation of 2010 ADAAG §§604, 604.7 and 309.4.

                     iii. Failing to provide a coat hook within the proper reach ranges for a person

                         with a disability in violation of 2010 ADAAG §§603, 603.4 and 308.

                     iv. Failing to provide mirror(s) located above lavatories or countertops at the

                         proper height above the finished floor in violation of 2010 ADAAG §§603

                         and 603.3.



                                                    4
Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 5 of 7




                v. Failing to provide paper towel dispenser at the correct height above the

                    finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

                vi. Failing to provide the water closet in the proper position relative to the

                    side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

               vii. Failing to provide proper signage for an accessible restroom or failure to

                    redirect a person with a disability to the closest available accessible

                    restroom facility in violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8,

                    603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

              viii. Failing to provide an additional accessible toilet compartment complying

                    with 604.8.2 when there are 6 or more water closets or urinals in any

                    combination in violation of 2010 ADAAG §§213, 213.3 and 213.3.1.

          b. Lounge:

                 i. Failing to provide seating for a person(s) with a disability that has the

                    correct clear floor space for forward approach in violation of 2010

                    ADAAG §§902, 902.2, 305 and 306.

          c. Food Service Area:

                 i. Failing to provide seating for a person(s) with a disability that has the

                    correct clear floor space for forward approach in violation of 2010

                    ADAAG §§902, 902.2, 305 and 306.

          d. Parking:

                 i. Providing disabled parking space(s) and/or access aisles that are too steep

                    in violation of 2010 ADAAG §§502, 502.1, 502.3 and 502.4.



                                               5
Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 6 of 7




                     ii. Failing to provide bilateral handrails on a ramp that has a rise greater than

                         6 inches or in a horizontal projection greater than 72 inches violating 2010

                         ADAAG §§405, 405.1, 405.8, 505 and/or §4.8.5 of the 1991 ADA

                         Standards.

          23.    These barriers cause Plaintiff difficulty in safely using each element of the

  Facility, requiring extra care due to concerns for safety and a fear of aggravating his injuries.

          24.    Defendant has failed to remove some or all of the barriers and violations at the

  Facility.

          25.    Defendant’s failure to remove these architectural barriers denies Plaintiff full and

  equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

          26.    Plaintiff believes that Defendant similar barriers are present

          27.    Defendant’s failure to modify its policies, practices, or procedures to train its staff

  to identify architectural barriers and reasonably modify its services creates an environment where

  individuals with disabilities are not provided goods and services in the most integrated setting

  possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

          28.    Defendant has discriminated and continues to discriminate against Plaintiff (and

  others who are similarly situated) by denying access to full and equal enjoyment of goods,

  services, facilities, privileges, advantages, or accommodations located at the Facility due to the

  barriers and other violations listed in this Complaint.

          29.    It would be readily achievable for Defendant to remove all of the barriers at the

  Facility.




                                                    6
Case 1:19-cv-00784-PAB-NRN Document 1 Filed 03/16/19 USDC Colorado Page 7 of 7




         30.     Failing to remove barriers to access where it is readily achievable is

  discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv),

  and 28 C.F.R. § 36.304.

                                       RELIEF REQUESTED

  WHEREFORE, Plaintiff respectfully requests that this Court:

         A.      declare that the Facility identified in this Complaint is in violation of the ADA;

         B.      declare that the Facility identified in this Complaint is in violation of the

  ADAAG;

         C.      enter an Order requiring Defendant make the Facility accessible to and usable by

  individuals with disabilities to the full extent required by Title III of the ADA;

         D.      enter an Order directing Defendant to evaluate and neutralize its policies,

  practices, and procedures towards persons with disabilities;

         E.      award Plaintiff attorney fees, costs (including, but not limited to court costs and

  expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

         F.      grant any other such relief as the Court deems just and proper.


  Respectfully submitted this 15th of March, 2019.


                                                          /s/ Gloria Y. Saad
                                                          Gloria Y. Saad
                                                          Blackmore Law PLC
                                                          21411 Civic Center Drive, Suite 200
                                                          Southfield, MI 48076
                                                          Telephone: (833) 343-6743
                                                          E-mail: gsaad@blackmorelawplc.com
                                                          Counsel for Plaintiff




                                                    7
